Citation Nr: 0612883	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low back injury.

2.  Entitlement to service connection for the residuals of a 
neck injury.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1968, and completed an additional period of Reserve duty 
service thereafter.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the possible theories of entitlement to 
service connection under consideration with regard to the 
matters pending on appeal include entitlement to service 
connection as preexisting disorders.  When the Board remanded 
this matter in March 2004, it asked that the veteran be 
scheduled for appropriate VA examinations with claims file 
review, so that the examiners could address, in part, whether 
he had any currently diagnosed disorders that preexisted, but 
were also aggravated in, service.  See 38 U.S.C.A. §§ 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2005).  A 
review of April 2004 and May 2004 VA examination reports, 
however, reveals that the examiners did not answer all of the 
questions posed by Board in connection with this theory of 
entitlement.  Moreover, it does not appear that there is any 
other medical opinion of record that sufficiently answers 
these questions.  Accordingly, the RO's failure to obtain the 
examiners' answers to all of the Board's questions is, 
unfortunately, an error that necessitates another remand to 
the RO, so that all previously requested development may be 
completed prior to appellate review.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

In addition, the record reflects that after his completion of 
active service in June 1968, the veteran continued his 
service as a member of the Army National Guard of Louisiana, 
up until his discharge from this duty in October 1973.  
However, the record does not indicate that the RO attempted 
to secure all existing service medical records, such as 
annual examination reports, for any additional periods of 
active duty, active duty for training, or inactive duty for 
training that the veteran completed from June 1968 to October 
1973.  Moreover, because the veteran is a Reservist, the RO 
also needs to obtain his service personnel records and to 
verify all such completed additional periods of active duty, 
active duty for training, or inactive duty for training.  
38 U.S.C.A. §§ 101, 5103A(b), (c) (West 2002); 38 C.F.R. 
§§ 3.6, 3.159(c)(2), (3) (2005).

As well, a brief review of the record indicates that the RO 
has not yet provided sufficient notice and assistance to the 
veteran under the Veterans Claims and Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005); see also 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

First, the RO has not specifically asked the veteran to 
provide any additional evidence in his possession that 
pertains to his claims in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  On 
remand, the RO should make this request.  Second, the United 
States Court of Appeals for Veterans Claims (Court) recently 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
current appeal, the RO provided the veteran with notice of 
what type of information and evidence was needed to 
substantiate his claims, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disorders now on appeal.  As 
the Board must already remand the case in order to afford the 
veteran due process and to conduct other additional 
evidentiary development, the RO should ensure that he 
receives a supplemental VCAA notice letter that is also in 
compliance with the guidance set forth in Dingess/Hartman.      

In relation to the RO's VCAA compliance, the Board further 
observes that in a September 2004 statement to the RO, the 
veteran indicated that he had recently received VA treatment 
for his claimed disorders, and continued to receive private 
medical treatment from certain providers.  The RO should take 
all necessary action to attempt to obtain these records.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-
95.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO must send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that specifically requests 
that he provide VA with any additional 
information or evidence in his possession 
that pertains to his claims, and also 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  In connection with the above notice, 
the RO should request additional 
information, including contact 
information, complete dates of treatment, 
and authorized consent (as needed) from 
the veteran, in order to attempt to 
obtain his pertinent medical records 
from: the VA Medical Center in New 
Orleans, Louisiana; M.K., M.D., L.G., 
L.C.S.W., A.H., M.D., and H.E., M.D. of 
the Ochsner Clinic (as dated from 
approximately April 2003 to the present); 
and M.K., D.C. (as dated from 
approximately May 2001 to the present).

3.  The RO should secure the veteran's 
complete service personnel records.  

4.  The RO must verify all periods of 
active duty, active duty for training, 
and inactive duty training completed by 
the veteran for the period of June 1968 
to October 1973.  

5.  The RO should obtain the veteran's 
service medical records for the period of 
June 1968 to October 1973, during which 
he was a member of the Army National 
Guard of Louisiana.

6.  After all of the development 
requested in paragraphs 1 through 5 is 
complete, the RO should schedule the 
veteran for a new VA orthopedic 
examination, in order to determine 
whether any currently diagnosed low back 
and/or neck disorder is related to any 
period active service.  The RO must 
forward the claims file for review by the 
examiner in conjunction with the 
examination, as well as a specific record 
of the veteran's confirmed dates of 
active duty, active duty for training, 
and inactive duty training for the period 
of 
February 1968 through October 1973, and 
the examiner must acknowledge such review 
in the examination report.  After 
clinical evaluation and claims file 
review are complete, the examiner should 
answer the following questions in the 
examination report:  

a.  What are the veteran's current 
low back and neck diagnoses?  

b.  For each such currently 
diagnosed low back and neck 
disorder, please opine as to whether 
such disorder at least as likely as 
not (i.e., a 50 percent likelihood 
or greater) had its onset during a 
confirmed period of active duty, 
active duty for training, or 
inactive duty training.  In the 
alternative, if any such currently 
diagnosed low back or neck disorder 
preexisted active service, please 
opine as to whether it is at least 
as likely as not that any such 
disorder underwent a permanent 
increase in disability during a 
confirmed period of active duty, 
active duty for training, or 
inactive duty training.    

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

7.  After all of the development 
requested in paragraphs 1 through 5 is 
complete, the RO should schedule the 
veteran for a new VA psychiatric 
examination, in order to determine 
whether any currently diagnosed 
psychiatric disorder is related to any 
period active service.  The RO must 
forward the claims file for review by the 
examiner in conjunction with the 
examination, as well as a specific record 
of the veteran's confirmed dates of 
active duty, active duty for training, 
and inactive duty training for the period 
of February 1968 through October 1973, 
and the examiner must acknowledge such 
review in the examination report.  After 
clinical evaluation and claims file 
review are complete, the examiner should 
answer the following questions in the 
examination report:

a.  What is the veteran's current 
psychiatric diagnosis?

b.  For each such currently 
diagnosed psychiatric disorder, 
please opine as to whether such 
disorder at least as likely as not 
(i.e., a 50 percent likelihood or 
greater) had its onset during a 
confirmed period of active duty, 
active duty for training, or 
inactive duty training.  In the 
alternative, if any such currently 
diagnosed psychiatric disorder 
preexisted active service, please 
opine as to whether it is at least 
as likely as not that any such 
psychiatric disorder underwent a 
permanent increase in disability 
during a confirmed period of active 
duty, active duty for training, or 
inactive duty training.    

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

8.  After the RO completes all of the 
action requested above and any additional 
development deemed necessary in support 
of this appeal, it should readjudicate 
the claims on the basis of all additional 
evidence then associated with the claims 
file.  If the RO cannot grant all 
benefits sought on appeal, then it should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to ensure due process and to 
conduct additional evidentiary development, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

